
	
		II
		111th CONGRESS
		2d Session
		S. 3586
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mr. Reid (for himself,
			 Mr. Tester, Mr.
			 Merkley, Mr. Udall of
			 Colorado, and Mr. Begich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the mapping and development of United States
		  geothermal resources by establishing a direct loan program for high risk
		  geothermal exploration wells. 
	
	
		1.Short titleThis Act may be cited as the
			 Geothermal Exploration Act of
			 2010.
		2.Geothermal exploratory
			 drilling loan program
			(a)DefinitionsIn
			 this section:
				(1)FundThe
			 term Fund means the Geothermal Investment Fund established under
			 subsection (h).
				(2)ProgramThe
			 term program means the direct loan program for high risk
			 geothermal exploration wells established under this section.
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)EstablishmentThe Secretary
			 shall establish a direct loan program for high risk geothermal exploration
			 wells.
			(c)ApplicationsAn
			 applicant that seeks to receive a loan under the program may submit to the
			 Secretary an application for the loan at such time, in such form, and
			 containing such information as the Secretary may prescribe.
			(d)Project
			 criteria
				(1)In
			 generalIn selecting applicants for loans under this section to
			 carry out projects under the program, the Secretary shall consider—
					(A)the potential for
			 unproven geothermal resources that would be explored and developed under a
			 project;
					(B)the expertise and
			 experience of an applicant in developing geothermal resources; and
					(C)the importance of
			 the project in meeting the goals of the Department of Energy.
					(2)PreferenceIn
			 selecting applicants for loans under this section to carry out projects under
			 the program, the Secretary shall provide a preference for previously
			 unexplored, underexplored, or unproven geothermal resources in a variety of
			 geologic and geographic settings.
				(e)Data
			 sharingData from all exploratory wells that are carried out
			 under the program shall be provided to the Secretary and the Secretary of the
			 Interior for use in mapping national geothermal resources and other uses,
			 including—
				(1)subsurface
			 geologic data;
				(2)metadata;
				(3)borehole
			 temperature data; and
				(4)inclusion in the
			 National Geothermal Data System of the Department of Energy.
				(f)Administration
				(1)Cost
			 share
					(A)In
			 generalThe Secretary shall determine the cost share for a loan
			 made under this section.
					(B)Higher
			 risksThe Secretary may base the cost share percentage for loans
			 made under this section on a sliding scale, with higher Federal shares awarded
			 to projects with higher risks.
					(2)Number of
			 wellsThe Secretary shall determine the number of wells for each
			 selected geothermal project for which a loan may be made under this
			 section.
				(3)Unproductive
			 projectsThe Secretary may grant further delays or dispense with
			 the repayment obligation on a demonstration that a selected geothermal project
			 is unproductive.
				(g)Loan
			 repayment
				(1)CommencementThe
			 recipient of a loan made under this section for a geothermal facility shall
			 commence repayment of the loan beginning on the earlier of—
					(A)the date that is
			 4 years after the date the loan is made; or
					(B)the date on which
			 the geothermal facility enters into commercial production.
					(2)Term
					(A)In
			 generalExcept as provided in subparagraph (B), the term of a
			 loan made under this section shall be 4 years beginning on the applicable loan
			 repayment commencement date under paragraph (1).
					(B)ExtensionThe
			 Secretary may extend the term of a loan under this section for not more than 4
			 years.
					(3)Use of loan
			 repaymentsAmounts repaid on loans made under this section shall
			 be deposited in the Fund.
				(h)Geothermal
			 Investment Fund
				(1)Establishment
			 of FundThere is established in the Treasury of the United States
			 a fund to be known as the Geothermal Investment Fund, to be
			 administered by the Secretary, to be available without fiscal year limitation
			 and not subject to appropriation, to carry out this section.
				(2)Transfers to
			 FundThe Fund shall consist of such amounts as are appropriated
			 to the Fund under subsection (j).
				(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purpose
			 described in paragraph (1).
				(4)Annual
			 reports
					(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2011, the Secretary of Energy shall submit to the
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives a report on the
			 operation of the Fund during the fiscal year.
					(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
						(i)A
			 statement of the amounts deposited into the Fund.
						(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
						(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
						(iv)A
			 statement of the balance remaining in the Fund at the end of the fiscal
			 year.
						(i)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall develop guidelines for the implementation of the program.
			(j)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary for each of fiscal years 2011
			 through 2020.
			
